UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7655


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT PETER RUSSELL,

                Defendant – Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:91-cr-00056-AVB-1; 1:93-cv-01036-JCC)


Submitted:   May 26, 2011                 Decided:   May 31, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Peter Russell, Appellant Pro Se. Michael Edward Rich,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert       Peter     Russell        seeks    to     appeal      the   district

court’s order denying his Fed. R. Civ. P. 60(d)(3) motion to

reopen    judgment      in   his    28   U.S.C.A.         § 2255      (West    Supp.   2010)

proceedings, and a subsequent order denying his Fed. R. Civ. P.

59 motion to alter or amend judgment and his Fed. R. Civ. P.

60(b)(4) motion.         The orders are not appealable unless a circuit

justice    or    judge    issues     a   certificate         of    appealability.         28

U.S.C. § 2253(c)(1)(B) (2006).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating           that    reasonable       jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El       v.   Cockrell,         537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.           We have independently reviewed the record

and conclude that Russell has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.      We further deny Russell’s motion to remand the case

                                              2
for an evidentiary hearing, and we dismiss as moot his motion to

expedite our decision on that motion.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                       DISMISSED




                                  3